o f f i c e o f c h i e f c o u n s e l department of the treasury int ernal revenue service washington d c date number release date cc corp postf-152499-01 uilc internal_revenue_service national_office legal advice memorandum for associate area_counsel from associate chief_counsel corp cc corp subject field_service_advice - foreign_currency transaction this chief_counsel_advice responds to your memorandum dated none specified field_service_advice is not binding on examination or appeals and is not a final case determination this chief_counsel_advice should not be cited as precedent legend p group p year year year date date postf-152499-01 date date dollar_figurea dollar_figureb dollar_figurec dollar_figured dollar_figuree units f units dollar_figureg h units dollar_figurej dollar_figurek m units n units dollar_figureo dollar_figurep individual country x relatedco sub1 sub2 postf-152499-01 fsub employee business r issues what theories can the internal_revenue_service pursue to disallow a loss created through a series of transactions among related parties that include the formation of a new foreign company the issuance of offsetting short-term intercompany notes the transfer by the foreign company in a sec_351 transaction of a nominal amount of foreign_currency in exchange for stock of a domestic transferee corporation and the purported assumption by the transferee corporation of the foreign corporation’s liability under one of the intercompany notes and the disposition of the foreign_currency for which an inflated basis is claimed as a result of step at a substantial loss conclusions the service can pursue the following theories that all of the intercompany loan transactions can be disregarded as factual shams that the domestic transferee corporation did not assume the foreign corporation’s liability under the intercompany note that the domestic transferee corporation’s assumption of the foreign corporation’s note was a constructive_dividend that sec_465 may disallow the loss that sec_269 may disallow the loss that sec_482 may require the reallocation of the loss to the foreign_corporation and that sec_1_988-1 may limit the loss facts the taxpayer is the p group which is an affiliated_group_of_corporations that files a consolidated_return for federal_income_tax purposes p is the parent of the p group the p group filed a consolidated_return for year and year this fsa addresses a claimed loss of dollar_figurea resulting from the disposition of foreign_currency with a basis in excess of its fair_market_value background during the relevant time frame individual and his family controlled either directly or indirectly all the entities that were involved in the transactions described below individual indirectly owned percent of p and directly owned percent of relatedco p owned percent of sub1 and sub2 which are u s_corporations that join in the filing of the p group’s consolidated_return in addition postf-152499-01 individual was also the president of p sub1 sub2 and fsub a newly formed corporation described below consequently individual is the principal indirect beneficiary of the tax benefits generated by this transaction formation of foreign company and creation of notes on date fsub was incorporated as a country x corporation on date p loaned dollar_figureb to employee an employee of relatedco in exchange for a promissory note the employee note employee then contributed the dollar_figureb to fsub in exchange for percent of the stock of fsub p also contributed dollar_figureb in exchange for the remaining percent of the stock of fsub the employee note provided for a single balloon payment of all outstanding principle and interest due in year the employee note also provided that all payments of principle and interest thereon could only be made through the transfer of employee’s shares in fsub to p the employee note was nonrecourse as to employee and p held actual possession of the stock certificates as security for the loan therefore p’s only option in the event of default was to take possession of employee’s fsub shares thus p effectively controlled percent of the fsub stock according to p fsub was created in order to take advantage of business r opportunities in country x there are no facts indicating that fsub has ever conducted any business activities other than the transactions described below on date sub1 purportedly loaned dollar_figurec to relatedco which was evidenced by a written promissory note the relatedco note or relatedco loan the relatedco note provided for a single balloon payment of all outstanding principal and interest in the amount of dollar_figured that was due on date on date relatedco purportedly loaned dollar_figuree to fsub which was evidenced by a written promissory note and security_agreement the fsub note or fsub loan the fsub note provided for a single balloon payment of all outstanding principal and interest in the amount of dollar_figured that was due on date on date fsub purportedly converted the dollar_figuree it received from relatedco into country x currency units for a total amount of f units and then loaned the f units to sub1 which was evidenced by a written promissory note the sub1 note or sub1 loan the relatedco note loan the fsub note loan and the sub1 note loan are hereinafter collectively referred to as the notes or the loans the sub1 note provided for a single balloon payment of all outstanding principal and interest that was due on date p claims that fsub entered into this loan although the same amounts were due on date on both the relatedco and fsub notes the relatedco note stated a slightly lower face_amount and a slightly higher interest rate postf-152499-01 transaction because it believed that the country x currency would increase in value relative to the united_states dollar and that fsub would earn a profit on its loan transactions when the sub1 and relatedco notes matured on date in each purported lending transaction on date it appears that no money was actually transferred and that the purported loan proceeds were credited to the respective borrower through the use of offsetting book entries it also appears that no collateral was provided to secure payment of any of the loans in addition based on the documents we have reviewed to date it is not clear whether or not any of the parties had sufficient cash or assets on hand to advance the loaned amounts or the independent ability to repay their respective borrowings sec_351 transaction on or before date fsub converted the dollar_figureb received from p and the dollar_figureb received from employee dollar_figureg combined into h units of country x currency on date fsub contributed the h units to sub2 in a purported transfer under sec_351 and in exchange sub2 assumed fsub’s obligations under the fsub note and issued sub2 common_stock to fsub the fsub exchange sub2’s assumption of fsub’s obligations under the fsub note was made pursuant to a separate assignment and assumption_agreement dated date the assumption_agreement the assumption_agreement provides as follows nothing herein shall release fsub from any of its own obligations under the loan agreement with relatedco and relatedco shall have the right to enforce the obligation under the loan agreement_against sub2 fsub or both simultaneously p contributed dollar_figurej to sub2 and in exchange received sub2 common_stock p’s transfer of cash for sub2 stock together with the fsub exchange is hereinafter referred to as the exchange after the exchange p owned approximately percent of sub2 and fsub owned approximately percent of sub2 p claims that its business_purpose for entering into the exchange was that p and its related entities had a long history of engaging in business r transactions at the time of the transfer p was in the process of investigating business r opportunities in country x and needed the h units of country x currency contributed in the fsub exchange for anticipated costs relating to investigating structuring and undertaking business r transactions in country x fsub claims that its business_purpose for entering into the fsub exchange was that it gave fsub the opportunity to pursue a joint investment strategy with p through the joint_ownership of sub2 and to benefit from p’s experience in business r fsub has also stated that it believed that converting its country x currency into stock of sub2 would allow fsub to earn a higher rate of return that it had earned on its other investments postf-152499-01 discharge of notes on date relatedco purchased sub1 as part of the purchase agreement relatedco assumed sub1’s obligations under the sub1 note and in exchange sub1 released relatedco from its obligations under the relatedco note on the same day relatedco entered into a settlement agreement with fsub whereby relatedco agreed to release fsub from its obligations under the fsub note in exchange for fsub releasing relatedco from the obligations it assumed under the sub1 note in addition fsub agreed to pay relatedco an additional dollar_figurek because country x currency had decreased in value relative to the dollar in the interim except as noted in the preceding sentence it appears that no cash was transferred in these transactions and that the cancellation of all of the loans was effected through offsetting book entries date sec_1 and are all within a seven month period in year later in year sub2 paid a bank fee of m units and a consulting fee to employee of n units using a portion of the h units contributed by fsub in the fsub exchange the p group’s tax treatment of the transactions the p group treated the exchange including the fsub exchange as a sec_351 transaction the p group claimed that because the dollar_figuree liability assumed by sub2 in the fsub exchange exceeded fsub’s dollar_figureg basis in the h units of country x currency fsub’s realized gain was subject_to sec_357 fsub however is not subject_to u s taxation on any gain recognized under sec_357 the p group claimed that as a result of the sec_357 gain sub2’s basis in the h units of country x currency under sec_362 was dollar_figuree an amount that is more than times greater than the fair_market_value of the h units the p group therefore reported a loss of dollar_figurea hereinafter the claimed loss when it subsequently paid the bank fee and consulting fee using a portion of the inflated-basis h units disregarding the basis increase resulting from the fsub exchange sub2’s actual economic loss on the disposition of the country x currency was dollar_figureo hereinafter the economic loss which is a de_minimis amount reflecting currency fluctuations between the time of the fsub exchange and the time of the disposition accordingly the since all of the purported loans may have been issued and satisfied through offsetting book entries the bona fides of the dollar_figurek payment should be examined for example it is unclear whether this payment was actually made and if so whether the payment in substance was part of the purported lending transaction or some other transaction between fsub and relatedco such as eg a foreign_currency derivative the transactions described above occurred prior to the effective date of sec_357 and sec_362 postf-152499-01 amount of loss that the service should seek to disallow is dollar_figurep hereinafter the loss which equals the claimed loss of dollar_figurea minus the dollar_figureo economic loss law and analysis following is a list of possible alternative theories for disallowing the loss that the service should consider in the development of this case theory the loan transactions can be disregarded as factual shams a loss is allowable as a deduction for federal_income_tax purposes only if it is bona_fide and reflects actual economic consequences sham transactions are not recognized for federal_income_tax purposes and losses generated by such transactions are not allowed see eg 904_f2d_1011 5th cir the sham_transaction doctrine originated with the supreme court decision in 293_us_465 in gregory the court affirmed the commissioner’s denial of losses and expense deductions incurred in a corporate_reorganization although the reorganization plan conformed to the terms of the statute the court nonetheless held that the reorganization was a mere device for the consummation of a preconceived plan and not a reorganization within the intent of the statute as it then existed gregory v helvering u s pincite the courts have recognized two types of sham transactions shams in fact and shams in substance 157_f3d_231 ndollar_figure 3d cir citing kirchman v comm’r 862_f2d_1492 11th cir a factual sham is a transaction that never actually occurs an economic sham is a transaction that actually occurs but lacks economic_substance 939_f2d_44 n 3d cir see also 861_f2d_494 7th cir it is well settled that the mere fact that a note is given does not prove the existence of a loan if there was no indebtedness existing which the note evidenced leonard v comm’r tcmemo_1985_51 citing 45_bta_685 and 54_tc_742 aff’d 445_f2d_985 10th cir in the instant case the loans may be shams in fact and therefore disregarded for federal_income_tax purposes if the purported loans were in fact never made then sub2’s alleged assumption of fsub’s obligations under the fsub note will be disregarded in determining sub2’s basis in the h units of country x currency in addition regardless of whether money was actually transferred the form of the loan transactions supports a determination that they constitute shams in substance the circular movement of the money shows that each party served only postf-152499-01 as a conduit in the circulation of loan proceeds back to sub1 over the course of a single day sub1 transferred funds to relatedco which transferred the same funds to fsub which purportedly converted the funds to country x currency and then transferred the funds back to sub1 thus rather than incurring a real expenditure sub1 merely transferred funds through a chain of related entities that ultimately returned the funds to sub1 in light of this circular flow and the relationship of the parties involved there is some doubt as to whether a lending transaction actually occurred for tax purposes see leonard v comm’r t c memo the fact that no collateral was apparently provided for any of the loans that the borrowers may not have had the independent means to satisfy their obligations under the loans and that none of the borrowers may have been expected to satisfy the loans out of their own funds also suggests that no lending transaction occurred for tax purposes see eg roe v comm’r 52_tcm_778 theory sub2 did not assume the fsub loan in the fsub exchange based on the facts submitted it appears that the parties did not expect that sub2 would pay off the fsub note purportedly assumed in the fsub exchange first it is not clear whether at the time of the fsub exchange sub2 had sufficient assets to pay off the fsub note second sub2 was the only obligor on any of the loans that did not hold a creditor interest in a corresponding loan with an offsetting amount which further suggests that fsub rather than sub2 was expected to satisfy the fsub note through the release of sub1 from its offsetting obligation under the sub1 note third as provided in the assumption_agreement fsub remained as a co-obligor on the fsub note and was thus at all times liable for the full amount of the debt fourth sub2 was never subsequently required to pay off any portion of the fsub note instead as indicated above fsub effectively discharged the fsub note by releasing relatedco as successor to sub1 from its obligations under the sub1 note see roe v comm’r 52_tcm_778 r ecourse debt should not be taken into account where taking economic realities postf-152499-01 into account there is no reasonable likelihood that the taxpayer actually will have to pay the debt finally as discussed under theory above the fsub note may not constitute genuine indebtedness if this is the case then any assumption of such indebtedness would have no effect for tax purposes accordingly for all the reasons above the service can argue that sub2 did not assume any liability in the fsub exchange and thus can not claim any basis increase in the h units under sec_357 or sec_362 the facts above also support the argument that because fsub’s discharge of the fsub note was contemplated at the time of the fsub exchange the assumption should be disregarded as transitory under the step_transaction_doctrine see eg 489_us_726 stating that interrelated yet formally distinct steps in an integrated transaction may not be considered independently of the overall transaction if upon further development of the facts it appears that the parties did intend for sub2 to assume and pay some portion of the liability on the fsub note then sub2’s basis under sec_362 in the h units should only be increased to the extent of the portion actually assumed in appropriate cases the courts have limited the portion of an assumed indebtedness that may be taken into account for federal_income_tax purposes for example where two or more persons are liable on the same indebtedness or hold separate properties subject_to the same indebtedness the amount taken into account for federal_income_tax purposes by each person generally is based on all the facts and circumstances including the economic realities of the situation and the parties’ expectations as to how the liabilities will be paid see maher v u s no w d mo property was not in substance subject_to liability where lender was not actually relying on property as collateral 469_f2d_225 8th cir corporation’s assumption of primary liability on shareholder’s indebtedness becomes taxable dividend only as corporation makes payments as promised but cf owen v for purposes of this memorandum we presume that the loans are recourse indebtedness the determination of whether the loans constitute recourse or nonrecourse indebtedness is a material fact in the development of this case if a nonrecourse debt substantially exceeds the fair_market_value of acquired property it encumbers the loan is deemed to lack economic_substance and is not includible in basis 64_tc_752 aff’d 544_f2d_1045 9th cir see also 748_f2d_908 4th cir aff’g and remanding 80_tc_588 cert_denied 471_us_1143 revrul_77_110 1977_1_cb_58 rev_rul postf-152499-01 comm’r 881_f2d_832 9th cir sec_357 applied to assumed liability where transferor remained as personal guarantor on such liability theory sub2's assumption of the fsub loan was a constructive_dividend to the extent that fsub received excess value in the fsub exchange if the facts ultimately indicate that sub2 did assume and intend to repay some or all of the fsub note at the time of the fsub exchange then depending on the value of the sub2 stock received by fsub and the amount of liability actually assumed by sub2 fsub may have realized an amount in excess of the fair_market_value of the h units it contributed in the fsub exchange if so then such excess_amount would be treated as occurring outside of fsub’s sec_351 transaction with sub2 see eg sec_1_301-1 to the extent that some or all of the liability on the fsub note was assumed by sub2 outside of the fsub exchange the most logical characterization of such assumption is as a distribution with respect to the sub2 stock id accordingly the portion of the liability assumed by sub2 that occurs outside of the sec_351 transaction would not be treated as assumed for purposes of sec_357 or sec_362 and would not otherwise increase sub2’s basis in the country x currency theory sec_465 may disallow the loss even if sub2 were able to establish that for tax purposes it assumed the full amount of fsub’s obligations under the fsub note and that it is entitled to an dollar_figuree basis in the h units under sec_357 and sec_362 sec_465 may disallow the loss under sec_465 the at risk provisions apply to sub2 because it is owned indirectly percent prior to the transaction and then percent after the transaction by individual although sub2 claims to have increased its basis in the country x currency by an amount that represented fsub’s sec_357 gain that amount also represents a liability that sub2 assumed as part of a transaction to acquire funds for use in its business fsub indicated that it contributed the h units to sub2 because it gave fsub the opportunity to pursue a joint investment strategy with p through joint_ownership of sub2 therefore if fsub’s characterization of the facts is respected sub2 would be in the trade_or_business for the production_of_income under sec_465 sub2 assumed the loan as part of a transaction to facilitate fsub becoming a part of the joint investment strategy since sub2 stepped into the shoes of the borrower when it assumed the fsub note under sec_465 sub2 became the borrower of an amount with respect to the income producing activity 1978_1_cb_62 postf-152499-01 sub2 may nevertheless not be considered at risk with respect to such borrowing for such income-producing activity because under sec_465 a taxpayer is not considered to be at risk with respect to amounts protected against loss through nonrecourse_financing guarantees stop loss agreements or other similar arrangements based on the facts discussed under theorie sec_1 and above eg the issuance of circular short-term offsetting loans with no collateral and the expectation that fsub rather than sub2 would repay the fsub note there appears to be an arrangement to protect sub2 against loss within the meaning of sec_465 with respect to the amount of the fsub liability assumed in the fsub exchange accordingly the amount of liability assumed by sub2 on the fsub note may not be includible in sub2's amount_at_risk with respect to the relevant income producing activities therefore the service can argue that any loss arising from such amount ie arising from the reflection of this amount in sub2's basis in the h units may be disallowed under sec_465 theory sec_269 may disallow the loss if a person acquires control of a corporation and the principle purpose of the acquisition is to evade or avoid federal_income_tax by securing the benefit of a deduction credit or other allowance that the person would not otherwise enjoy then sec_269 authorizes the service to disallow such tax_benefit control for these purposes means the ownership of stock possessing at least percent of the total combined voting power of all classes of stock entitled to vote or at least percent of the total value of shares of all classes of stock of the corporation in this case the formation of fsub constitutes the requisite acquisition of control under sec_269 as the formation of a new corporation can constitute an acquisition of control for sec_269 purposes see sec_1_269-1 see also 405_f2d_673 2d cir 242_f2d_396 4th cir the fact that p is the acquiring_corporation and that the p group rather than fsub claimed the tax benefits arising from the acquisition of fsub does not bar the application of sec_269 as sec_269 can be applied to deny tax benefits claimed by either an acquiring person or an acquired_corporation see eg sec_1_269-3 242_f2d_396 and 280_f2d_394 8th cir similarly the fact the possible application of sec_465 to sub2 should be considered when developing the sec_465 argument if sub2 is a qualified_c_corporation within the meaning of sec_465 then sec_465 would not disallow sub2's losses from any of its qualifying businesses we do not have sufficient facts on hand to determine whether sub2 is a qualified_c_corporation that carries on a qualified_business postf-152499-01 that the loss resulted from the combined effects of several of the transactions described ie the loss did not arise solely from the formation of fsub does not bar the application of sec_269 see eg sec_1_269-3 stating that if the principal purpose test is met with respect to an acquisition giving rise to a tax_benefit then it is immaterial by what method or by what conjunction of events the benefit is sought see also 334_f2d_269 2d cir accordingly the service can apply sec_269 to disallow the loss if the principle purpose of forming fsub was tax_avoidance if the purpose to evade or avoid federal income taxes exceeds in importance any other purpose for an acquisition then such purpose is the principle purpose for the acquisition sec_1_269-3 thus in determining whether fsub was formed for the principal purpose of tax_avoidance the non-tax purposes for the transaction must be weighed against its tax-avoidance purposes see also sec_1_269-2 the information submitted in this case suggests that the formation of fsub may have been undertaken for the principal purpose of evading or avoiding federal_income_tax since the tax_benefit of the loss may exceed in importance the non-tax purposes for the transaction representatives of p have stated that the business_purpose for the formation of fsub was to take advantage of business r opportunities in country x representatives of p and fsub have also stated that the exchange was entered into in part to pursue business r in country x and that the h units contributed by fsub to sub2 were needed to finance anticipated costs relating to these opportunities however the p group has not provided adequate substantiation for this business_purpose for instance the information submitted does not contain any indication that business r opportunities were actually sec_1_269-2 provides as follows under the code an amount otherwise constituting a deduction credit or other allowance becomes unavailable as such under certain circumstances characteristic of such circumstances are those in which the effect of the deduction credit or other allowance would be to distort the liability of the particular taxpayer when the essential nature of the transaction or situation is examined in the light of the basic purpose or plan which the deduction credit or other allowance was designed by the congress to effectuate the distortion may be evidenced for example by the fact that the transaction was not undertaken for reasons germane to the conduct of the business_of_the_taxpayer by the unreal nature of the transaction such as its sham character or by the unreal or unreasonable relation which the deduction credit or other allowance bears to the transaction the stated business purposes for the other transactions described in this fsa should also be considered in determining whether or not fsub was formed for the principle purpose of tax_avoidance postf-152499-01 considered or pursued by fsub p or sub2 or that such opportunities could reasonably be pursued with an investment of only h units the primary expenditure that was paid out of the h units was a small consulting fee to employee we recommend that the service develop the facts and circumstances relating to any possible business purposes for the transactions described above even if the parties involved eventually produce further evidence in support of the business purposes for the above transactions the strength of the evidence and underlying business purposes must be weighed against the significant tax savings produced by the transaction see coastal oil storage supra pincite we also note that while tax years after year are not presently before us to the extent that the service establishes that sub2 or the p group claimed further losses from the inflated-basis country x currency in later years the service can also apply sec_269 to disallow those losses see eg hall paving co v u s u s t c cch d ga which held that operating losses of acquired companies that occurred in years after the acquisitions could not be deducted where the original transactions were motivated principally by a tax-avoidance purpose theory sec_482 may reallocate the loss based on the facts provided sec_482 may apply to provide the commissioner the authority to reallocate the loss from sub2 to fsub if it can be shown that the parties acted in concert to shift the loss in question from fsub to sub2 sec_482 provides the following in any case of two or more organizations trades_or_businesses owned or controlled directly or indirectly by the same interests the secretary may distribute apportion or allocate gross_income deductions between or among such organizations if he determines that such distribution apportionment or allocation is necessary in order to prevent evasion of taxes or clearly to reflect the income of any of such organizations emphasis added see also sec_1_482-1 the district_director may make allocations between or among the members of a controlled_group if a controlled_taxpayer has not reported its true_taxable_income in such case the district_director may allocate income deductions or any other item or element affecting taxable_income referred to as allocations thus in order for sec_482 to apply to a transaction the transaction must be between two or more entities owned or controlled by the same interests if it is determined that the parties to the transaction are members of a controlled_group postf-152499-01 the service may make allocations among the members if the taxpayer has not reported its true_taxable_income because individual has common majority ownership of p sub1 sub2 and relatedco the primary question under sec_482 is whether fsub and these entities are controlled by the same interests see sec_1_482-1 a controlled_group is defined as taxpayers controlled directly or indirectly by the same interests the sec_482 regulations8 define control as including any kind of control direct or indirect whether legally enforceable or not and however exercisable or exercised including control resulting from the actions of two or more taxpayers acting in concert or with a common goal or purpose it is the reality of the control that is decisive not its form or the mode of its exercise a presumption of control arises if income or deductions have been arbitrarily shifted sec_1_482-1 where the actions of two unrelated parties were undertaken with respect to a joint_venture the tax_court found the unrelated parties to be in common_control of a company owned percent by each 453_f2d_1144 2nd cir rev’g in relevant part 54_tc_912 cert_denied 407_us_934 reh’g denied 409_us_899 nonacq 1975_2_cb_3 nonacquiescence relates to tax_court opinion only as the second circuit adopted an interpretation of control that is consistent with the and sec_482 regulations the regulations also state that i t is the reality of control that is decisive rather than a rigid focus on record ownership of the entities at issue id accord 42_tc_114 aff’d 358_f2d_342 6th cir cert_denied 385_us_899 17_tc_231 aff’d 202_f2d_873 5th cir cert_denied 346_us_819 acq in part and nonacq in part 1952_2_cb_2 revrul_65_142 1965_1_cb_223 372_f2d_415 4th cir aff’g tcmemo_1966_15 cert_denied 389_us_841 neither the regulations nor case law require majority ownership by one person or entity over the parties to a transaction to establish control furthermore the presence of an unrelated party is not an automatic bar to the application of sec_482 see 285_f3d_1210 9th cir where a third party is indifferent to the terms of the transaction affecting the allocated items its involvement does not interfere with the application of sec_482 see also gac produce co v comm’r 77_tcm_1890 the applicable regulations are the current regulations t d which were finalized in postf-152499-01 in the present case fsub was jointly owned in equal amounts by p and employee notwithstanding employee’s putative percent ownership_interest in fsub several factors demonstrate that individual was in reality in control of fsub for instance individual held the office of president of fsub additionally employee was an employee of relatedco a company in which individual owned percent also employee’s interest in fsub was used for payment and collateral in a nonrecourse loan owed to p a percent individual controlled_entity therefore during all of the transactions presently in question it was a foregone conclusion that individual or entities he controlled would eventually own greater than percent of fsub accordingly the facts at hand support the application of sec_482 because of individual’s joint legal and overlapping ownership of sub2 and fsub in the alternative the regulations provide that a presumption of control arises if income or deductions have been arbitrarily shifted sec_1 i see 598_f2d_1382 5th cir rev’g a f t r 2d ria n d tex holding that based on sec_1_482-1 - - which contained language similar to sec_1_482-1 of the current regulation - - the service properly argued that proof of income_shifting between two corporations establishes a presumption of common_control accord 294_f2d_82 5th cir aff’g 32_tc_390 acq 1959_2_cb_4 referring to reg sec_29 the regulations also state that control may exist as a result of the actions of two or more taxpayers acting in concert with a common goal or purpose sec_1_482-1 thus under the regulations joint legal or overlapping ownership is not required for unrelated corporations to come within the purview of sec_482 if income_or_deduction shifting is present or if there is a common goal to shift income or deductions but see 5_tc_558 acq c b acq withdrawn and substituted for nonacq revrul_65_142 1965_1_cb_223 where the service seeks to establish common_control due to the presence of an artificial shifting_of_income and deductions it is the service’s burden to prove the applicability of sec_482 by establishing a shifting_of_income and deductions dallas ceramic tile co f 2d pincite we believe this burden is met by the p group and fsub acting in concert to intentionally create a noneconomic gain in fsub which is not subject_to u s taxation and a corresponding noneconomic unrealized_loss in sub2 through the transfer of the country x currency from fsub to sub2 in the sec_351 transaction see notice_95_53 1995_2_cb_334 stating that for purposes of sec_482 the parties in a stripping transaction as defined in the notice generally are controlled by the same interests because they act in concert with the common goal of arbitrarily shifting income or deductions between the transferor and the transferee although this transaction may not technically fit into the definition of a stripping transaction this transaction is similar to stripping postf-152499-01 transactions since the p group claims that a sec_351 transaction resulted in fsub realizing noneconomic income and that fsub’s recognition of gain directly resulted in sub2’s acquisition of an artificially inflated basis accordingly a presumption of control arises since the loss on the country x currency may be viewed to have been arbitrarily shifted see sec_1_482-1 a controlled_group or controlled_taxpayer is defined to mean the entities owned or controlled by the same interests and includes the taxpayer that owns or controls other taxpayers sec_1_482-1 unlike the term control the phrase same interests is not defined in the sec_482 regulations case law as well as the legislative_history of sec_482 provide guidance however sec_482 was enacted to prevent the artificial shifting_of_income between controlled taxpayers to avoid federal taxes and thereby milk a taxable entity ie by moving losses to a taxable entity see eg 598_f2d_1375 5th cir citing h rept no 70th cong 1st sess c b part s rept no 70th cong 1st sess c b part see also h rept no and s rept no 67th cong 1st sess 42_tc_114 aff’d 358_f2d_342 6th cir cert_denied 385_us_899 in using the term same interests congress intended to include more than the same persons or the same individuals brittingham f 2d pincite 366_f2d_890 5th cir aff’g 43_tc_540 cert_denied 386_us_1016 2_bta_229 see also lxi-part cong rec statement of sen king referring to the same forces controlling a number of corporations different persons with a common goal or purpose for artificially shifting income can constitute the same interests for the purposes of the statute south texas rice warehouse f 2d pincite see also brittingham f 2d pincite citing ach t c pincite the phrase same interests should not be narrowly construed to frustrate the intent of sec_482 appeal of rishell phonograph co b t a pincite if ‘the same interests’ was intended to mean only the same persons ’ it would have been easy for congress by using the latter term to have avoided all ambiguity accord 17_tc_231 thus it is not necessary that the same person or persons own or control each controlled business before sec_482 can be applied but there must be a common design for the shifting_of_income in order for different entities to constitute the same interests indeed this definition of same interest is identical to the definition of control and the presumption relating thereto in the regulations and case law thus if there is a common design for shifting income or deductions then the requirements for control and same interests will be met see hall v comm’r supra t c pincite an arbitrary shifting_of_income coupled with the ability to postf-152499-01 direct the actions of an entity establishes control for the purposes of sec_482 -- whether or not ownership exists for the reasons discussed above we believe that p and fsub were controlled by the same interests as required for sec_482's application alternatively we believe the parties to the transaction acted pursuant to a common plan to shift a large amount of basis in the country x currency to sub2 through the sec_351 transaction once the secretary has proven that the parties are controlled by the same interests he may distribute apportion or allocate deductions between or among such organizations trades_or_businesses if he determines that such distribution apportionment or allocation is necessary in order to prevent evasion of taxes or clearly to reflect the income of any such organizations trades_or_businesses sec_482 generally the commissioner’s determinations under sec_482 must be sustained absent an abuse_of_discretion 88_tc_252 the taxpayer must meet a heavier than normal burden_of_proof and demonstrate that the commissioner’s determinations are arbitrary capricious or unreasonable in order for the courts to set_aside the commissioner’s determinations id under sec_1_482-1 the commissioner has specific regulatory authority to allocate to the transferor with respect to a nonrecognition_transaction the loss from a sale of property which had previously been transferred in a nonrecognition_transaction to the extent the taxpayer’s basis upon receipt of the property exceeded the property’s fair_market_value courts have sustained the commissioner’s reallocation in the context of sec_351 transactions in order to clearly reflect income in cases when the income was recognized by one party and the expenses_incurred in producing the income were deducted by another related_party even if there was no finding that tax_avoidance was a principal motive of the taxpayer see eg 305_f2d_681 9th cir 198_f2d_214 2d cir sec_482 has also been applied where the transfer of property in a sec_351 transaction was found to have been made with a tax_avoidance purpose 137_f2d_600 3d cir however by its terms sec_1 f iii a does not require that a tax_avoidance motive be present the regulation provides i f necessary to prevent the avoidance of taxes or to clearly reflect income the district_director may make an allocation under sec_482 with respect to transactions that otherwise qualify for nonrecognition_of_gain_or_loss under applicable provisions of the internal_revenue_code such as sec_351 or sec_1031 postf-152499-01 in addition courts have sustained the commissioner’s reallocation of gain_or_loss on taxable dispositions to the transferor with respect to the previous nontaxable transfer of the property under sec_351 or sec_311 as then in effect when the purpose of the transaction was tainted by tax_avoidance motives eg when the transferee was better able to use the loss absorb the capital_gain or use the deduction for charitable_contributions 556_f2d_889 8th cir the commissioner’s reallocation of charitable_contribution_deduction to the wholly owned subsidiary was sustained when the subsidiary distributed the appreciated stock to the parent_corporation and the parent contributed the stock to a charitable_organization so that the parent_corporation could make use of the charitable deduction 137_f2d_600 3d cir sustaining the commissioner’s reallocation of capital_loss to the parent_corporation when the parent_corporation contributed built in loss stock to its wholly owned subsidiary in a transaction tax free under the predecessor of current sec_351 so that ten months later upon sale of the stock the subsidiary could make use of the capital_loss deduction ruddick corp v u s cl_ct u s t c p on remand from 643_f2d_168 ct_cl aff’d 732_f2d_168 fed cir the commissioner’s reallocation of capital_gain to the subsidiary- transferor was sustained when a wholly owned subsidiary distributed appreciated stock to its parent in a tax free distribution under sec_311 as then in effect so that the parent could offset the capital_gain from the disposition of the stock with its net_operating_loss 67_tc_1022 for the reasons discussed above under theorie sec_1 and the service can argue that sub2's principal purpose for engaging in the sec_351 transaction was tax_avoidance accordingly based on sec_1_482-1 and the above- mentioned cases the commissioner may be able to reallocate sub2’s loss on the country x currency to the extent it was unrealized when sub2 acquired the country x currency to fsub theory sec_1_988-1 may limit the loss in the alternative to reallocating the loss from sub2 to fsub under sec_482 the commissioner may apply sec_1_988-1 to limit the sec_988 ordinary_loss treatment claimed by sub2 to that amount which reflects actual currency value fluctuations ie the economic loss sec_1_988-1 would exclude the remainder of the loss ie the loss realized by sub2 from sec_988 this exclusion from sec_988 would cause all of the loss which was not associated with actual currency fluctuations to be treated as capital_loss realized by sub2 sections which were enacted as part of the tax_reform_act_of_1986 set forth a comprehensive set of rules for the treatment of foreign_currency_transactions sec_988 provides that foreign_currency_gain_or_loss attributable to a sec_988 transaction is computed separately and treated as ordinary postf-152499-01 income or loss foreign_currency_gain on a sec_988 transaction is generally defined as the gain on the transaction to the extent such gain does not exceed gain realized by reasons of changes in exchange rates on or after the booking_date and before the payment_date sec_988 foreign_currency_loss is similarly defined in sec_988 in this manner congress intended that only gain_or_loss to the extent it is realized by reason of a change in exchange rates between the date the asset or liability is taken into account for tax purposes and the date it is paid or otherwise_disposed_of will be treated as foreign_currency_gain_or_loss s rep no 99th cong 2d sess in addition any gain_or_loss from the disposition of nonfunctional_currency is treated as foreign_currency_gain_or_loss the legislative_history of sec_985 - suggests that congress was concerned about tax_motivated_transactions the senate_finance_committee report accompanying the tax_reform_act_of_1986 stated that one of the two reasons for the enactment of sec_985 - was that prior_law provided opportunities for tax_motivated_transactions s rep no 99th cong 2d sess accordingly in enacting sec_985 - congress granted broad authority for the service to promulgate regulations as may be necessary or appropriate to carry out the purposes of sec_985 - sec_989 the legislative_history to the tamra in discussing the law prior to the enactment of tamra stated that t he secretary has general authority to provide the regulations necessary or appropriate to carry out the purposes of new subpart j for example the secretary may prescribe regulations appropriately recharacterizing transactions to harmonize the general realization and recognition provisions of the code with the policies of sec_988 h_r rep no 100th cong 2d sess s rep no 100th cong 2d sess containing identical language in response to congress’s concern about tax_motivated_transactions the service under the authority of sec_989 promulgated sec_1_988-1 sec_1_988-1 states in part that the commissioner may exclude a transaction or series of transactions which in form is a sec_988 transaction from the provisions of sec_988 if the substance of the transaction or series of transactions indicates that it is not properly considered a sec_988 transaction we believe that the only loss that can be properly characterized by sub2 as ordinary_loss under sec_988 is the economic loss to the extent that the loss is not disallowed or reallocated under theorie sec_1 through above the loss should be excluded from sec_988 under sec_1_988-1 and re-characterized as capital_loss for sub2 we note that this capital_loss may be carried back and carried forward for use by sub2 therefore application of sec_1 a may not result in a disallowance of tax benefits to sub2 postf-152499-01 case development hazards and other considerations this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views please call if you have any further questions cc by ______________________________ senior technical reviewer branch
